DETAILED ACTION
Claims 1 through 13 originally filed 27 July 2020. By amendment received 9 August 2022; claims 1 through 13 are amended and claims 14 through 16 are added. Claims 1 through 16 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendments to the drawings overcome the previous drawing objections. This argument is persuasive and all drawing objections are withdrawn.

Applicant argues that the combination of Dong et al. (Dong, US Pub. 2017/0214216), Debregeas-Sillard et al. (Debregeas-Sillard, US Pub. 2014/0369700), and Takada et al. (Takada, US Pub. 2010/0040100) set forth in the previous rejection is improper because, according to applicant, it would not have been obvious to combine the cited teachings of Takada with the combination of Dong and Debregeas-Sillard in the manner proposed. To support this argument, applicant contends that the there is no suggestion that the grating of Takada would function as intended when implemented the format of the grating of Debregeas-Sillard. Specifically, applicant draws attention to 1) the arrangement of Takada in which the grating is above the active layer as compared to the arrangement of Debregeas-Sillard in which the grating is within a functionalized substrate and 2) the arrangement of Takada in which the grating is present over the entire active region as compared to the arrangement of Debregeas-Sillard in which the grating is formed only in a ridge.
Applicant's argument is not persuasive because the rejection is based on what the combined teachings of Dong, Debregeas-Sillard, and Takada would suggest to one of ordinary skill in the art rather than the bodily incorporation of the features of Takada into a device according to the combined teachings of Dong and Debregeas-Sillard (MPEP §2145III). Specifically, Debregeas-Sillard teaches a grating atop a ridge on a silicon waveguide in a hybrid laser system that operates as a part of a waveguide in a DFB laser (See Debregeas-Sillard, ¶41 and Fig. 3 describing and showing this arrangement). Takada teaches a grating formed within a cladding layer that operates as part of a waveguide for a DFB laser (see Takada, ¶66 and Fig. 4D showing grating 5 located within cladding layer 7). The present rejection is based on the finding that it would have been obvious to one of ordinary skill in the art to modify the construction of the grating of Debregeas-Sillard, in a device according to the combined teachings of Dong and Debregeas-Sillard, such that the regions of different refractive index are within the ridge rather than atop the ridge in a similar manner to how the grating of Takada is formed within cladding layer 7 rather than on either surface of the cladding layer. This modification is understood to enhance the teachings of Dong and Debregeas-Sillard by allowing the grating to be fabricated within the crystalline layer while also altering the coupling between light within the waveguide and the grating. Importantly, since the gratings of Debregeas-Sillard and Takada both function on the same principle, there is every expectation that the grating present in the combination, as set forth, would continue to optically couple to an active guide in a semiconductor pad because that aspect of Debregeas-Sillard is not removed by adjusting the height of the grating to be within the layer rather than atop it as taught by Takada. Further, this modification of the design of the grating of Debregeas-Sillard to include the noted teachings of Takada does not involve expanding the extent of the grating of Debregeas-Sillard beyond the ridge thereof. As such, these physical differences between the gratings of Debregeas-Sillard and Takada do not suggest that the combination set forth would not have been obvious to one of ordinary skill in the art at the time of invention.
The combination of Dong, Debregeas-Sillard, and Takada is maintained. The argument that the physical differences between Debregeas-Sillard and Takada render these gratings incompatible is not persuasive because the grating of Debregeas-Sillard may be modified according to the teachings of Takada while retaining all physical characteristics necessary for operating in a hybrid laser system.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 through 3, 5 through 8, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (Dong, US Pub. 2017/0214216) in view of Debregeas-Sillard et al. (Debregeas-Sillard, US Pub. 2014/0369700) and further in view of Takada et al. (Takada, US Pub. 2010/0040100).

Regarding claim 1, Dong discloses, "A functionalized substrate comprising an integrated waveguide" (p. [0041] and Fig. 3D).  "Said integrated waveguide being formed from a stack of a first portion and of a second portion" (p. [0041] and Fig. 3D, pts. 310 and 315).  "An upper face of the first portion being at least partially coated with the second portion" (p. [0041] and Fig. 3D, pts. 310 and 315).  "A semiconductor pad resting on the functionalized substrate" (p. [0042] and Fig. 3E, pt. 320).  "A gain medium located in an active waveguide" (p. [0037] and Fig. 1C, pt. 120).  "The active waveguide being located perpendicular to the integrated waveguide and oriented parallel thereto" (p. [0037] and Fig. 1C, pts. 110, 115, and 120).  "The two waveguides being optically coupled to each other" (p. [0037] and Fig. 1C, pts. 110, 115, and 120).  Dong does not explicitly disclose, "[Said integrated waveguide] comprising at least one Bragg grating."  Debregeas-Sillard discloses, "[Said integrated waveguide] comprising at least one Bragg grating" (p. [0071] and Fig. 2, pt. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dong with the teachings of Debregeas-Sillard.  In view of the teachings of Dong regarding a hybrid laser, the additional inclusion of a grating for DFB operation as taught by Debregeas-Sillard would enhance the teachings of Dong by providing a feedback mechanism in a compact manner for laser operation.
The combination of Dong and Debregeas-Sillard does not explicitly disclose, "The Bragg grating being located in the upper face of the first portion."  "[The Bragg grating] being covered by the second portion."  Takada discloses, "The Bragg grating being located in the upper face of the first portion" (p. [0066] and Fig. 4D, pts. 4, 5, 6, and 7).  "[The Bragg grating] being covered by the second portion" (p. [0066] and Fig. 4D, pts. 4, 5, 6, and 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Dong and Debregeas-Sillard with the teachings of Takada.  In view of the teachings of Dong regarding a hybrid laser having a silicon waveguide formed in two layers and Debregeas-Sillard regarding a hybrid laser with a DFB grating integrated on the waveguide, the alternate design of locating the grating within the waveguide as taught by Takada would enhance the teachings of Dong and Debregeas-Sillard by allowing the grating to be fabricated within the crystalline layer while also altering the coupling between light within the waveguide and the grating.

Regarding claim 2, Dong does not explicitly disclose, "Wherein the Bragg grating is formed by a periodic alternation of teeth and troughs."  "The teeth being filled with a material of low refractive index."  "The refractive index of [the material] is lower than the refractive index of the first and second portions."  Debregeas-Sillard discloses, "Wherein the Bragg grating is formed by a periodic alternation of teeth and troughs" (Fig. 3, pt. 21).  "The teeth being filled with a material of low refractive index" (Fig. 3, pts. 21 and 22).  "The refractive index of [the material] is lower than the refractive index of the first and second portions" (p. [0071] and Fig. 3, pts. 21 and 22, where silica has a lower refractive index than silicon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dong with the teachings of Debregeas-Sillard for the reasons provided above regarding claim 1.  

Regarding claim 3, Dong discloses, "Wherein the second portion rests on a substantially planar surface" (p. [0018] and Fig. 3A, pts. 305 and 310).  

Regarding claim 5, Dong discloses, "Wherein the first portion of the integrated waveguide is made of crystalline silicon" (p. [0038] and Fig. 3A, pt. 310).  "The second portion is made of amorphous silicon" (p. [0031] and Fig. 3D, pt. 315).  

Regarding claim 6, Dong does not explicitly disclose, "Wherein the Bragg grating comprises a periodic alternation of teeth and troughs."  "The second portion making contact with the teeth of the Bragg grating."  Debregeas-Sillard discloses, "Wherein the Bragg grating comprises a periodic alternation of teeth and troughs" (Fig. 3, pt. 21).  "The second portion making contact with the teeth of the Bragg grating" (Fig. 3, pts. 21 and 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dong with the teachings of Debregeas-Sillard for the reasons provided above regarding claim 1.  

Regarding claim 7, Dong does not explicitly disclose, "Wherein the Bragg grating comprises a periodic alternation of teeth and troughs."  Debregeas-Sillard discloses, "Wherein the Bragg grating comprises a periodic alternation of teeth and troughs" (Fig. 3, pt. 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dong with the teachings of Debregeas-Sillard for the reasons provided above regarding claim 1.  
The combination of Dong, Debregeas-Sillard, and Takada does not explicitly disclose, "The integrated waveguide comprising a thin continuous layer made of a material of low refractive index that covers the first portion and fills the troughs of the Bragg grating."  "The second portion being spaced apart from the first portion by the thin continuous layer."  The examiner takes Official Notice of the fact that it was known in the art to form a Bragg grating such that the grating elements are connected to one another by a layer of material adjacent to the corrugated region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a thin layer connecting the low refractive index regions, since such an arrangement a known alternate arrangement suitable for providing complimentary material within a Bragg grating.

Regarding claim 8, Dong discloses, "Wherein the second portion forms a longitudinal rib of a width smaller than that of the first portion" (p. [0041] and Fig. 3D, pt. 315).  

Regarding claim 16, Dong discloses, "The second portion having a dished upper face" (p. [0041], where performing CMP on amorphous silicon will inherently dish the processed surface).  

Claims 4 and 9 through 15 rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Debregeas-Sillard in view of Takada and further in view of Ben Bakir et al. (Ben Bakir, US Pub. 2013/0259077).

Regarding claim 4, Dong discloses, "Wherein the integrated waveguide is made of silicon" (p. [0041] and Fig. 3D, pts. 310 and 315).  Dong does not explicitly disclose, "Wherein the Bragg grating comprises troughs filled with a silicon oxide or with a silicon nitride."  Debregeas-Sillard discloses, "Wherein the Bragg grating comprises troughs filled with a silicon oxide or with a silicon nitride" (p. [0071] and Fig. 3, pt. 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dong with the teachings of Debregeas-Sillard for the reasons provided above regarding claim 1.  
The combination of Dong, Debregeas-Sillard, and Takada does not explicitly disclose, "[The integrated waveguide] is covered by a silicon oxide."  Ben Bakir discloses, "[The integrated waveguide] is covered by a silicon oxide" (p. [0040] and Fig. 3, pts. 5, 6, 9, and 17, where including material 9 covering the top of waveguide 6 in a device such as Dong results in the waveguide being entirely encapsulated in silicon oxide).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Dong, Debregeas-Sillard, and Takada with the teachings of Ben Bakir.  In view of the teachings of Dong regarding a hybrid laser with the III-V medium directly contacting the silicon waveguide, the additional inclusion of a silicon oxide layer above the silicon waveguide as taught by Ben Bakir would enhance the teachings of Dong, Debregeas-Sillard, and Takada by providing a uniform surface to which the III-V device is to be bonded.

Regarding claim 9, Dong discloses, "Producing a first portion of the integrated waveguide resting on a base layer" (p. [0038] and Fig. 3D, pts. 305 and 310).  "Producing a second portion of the integrated waveguide on the first portion" (p. [0041] and Fig. 3D, pts. 310 and 315).  "Producing the semiconductor pad resting on the upper layer" (p. [0042] and Fig. 3E, pt. 320).  Dong does not explicitly disclose, "Producing at least one Bragg grating."  "The Bragg grating being formed from an alternation of teeth and troughs."  "Filling the troughs with a material of low refractive index."  Debregeas-Sillard discloses, "Producing at least one Bragg grating" (p. [0071] and Fig. 2, pt. 9).  "The Bragg grating being formed from an alternation of teeth and troughs" (Fig. 3, pts. 21 and 22).  "Filling the troughs with a material of low refractive index" (p. [0071] and Fig. 3, pts. 21 and 22, where silica has a lower refractive index than silicon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dong with the teachings of Debregeas-Sillard for the reasons provided above regarding claim 1.  
The combination of Dong and Debregeas-Sillard does not explicitly disclose, "[The Bragg grating] in the upper face of the first portion opposite the base layer."  "[The second portion] covering the Bragg grating."  Takada discloses, "[The Bragg grating] in the upper face of the first portion opposite the base layer" (p. [0065] and Fig. 4D, pts. 4 and 5).  "[The second portion] covering the Bragg grating" (p. [0066] and Fig. 4D, pts. 4, 5, and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Dong and Debregeas-Sillard with the teachings of Takada for the reasons provided above regarding claim 1.  
The combination of Dong, Debregeas-Sillard, and Takada does not explicitly disclose, "Producing an upper layer covering the second portion."  Ben Bakir discloses, "Producing an upper layer covering the second portion" (p. [0040] and Fig. 3, pts. 5, 6, 9, and 17, where including material 9 covering the top of waveguide 6 in a device such as Dong results in the waveguide being entirely encapsulated in silicon oxide).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Dong, Debregeas-Sillard, and Takada with the teachings of Ben Bakir for the reasons provided above regarding claim 4.  

Regarding claim 10, Dong discloses, "Wherein the step of producing the first portion is performed by locally etching a layer of crystalline silicon of an SOI substrate" (p. [0038] and Fig. 3A, pt. 310).  "The first portion having a spatially uniform thickness equal to the thickness of the layer of crystalline silicon" (p. [0018] and Fig. 3A, pts. 305 and 310).  

Regarding claim 11, Dong discloses, "Wherein the step of producing the second portion of the integrated waveguide is performed using a damascene process" (p. [0041] and Fig. 3D, pt. 315).  "Producing a layer forming a mask and covering the first portion and the Bragg grating" (p. [0039] and Fig. 3B, pts. 310 and 335, where layer 335 covers waveguide 310 and everything within that layer).  "Producing a longitudinal aperture perpendicular to the Bragg grating" (p. [0040] and Fig. 3C, pts. 310, 330, and 335).  "Depositing amorphous silicon filling the longitudinal aperture" (p. [0041] and Fig. 3D, pts. 310 and 315).  "Carrying out chemical-mechanical planarization so as to free an upper face of the mask and to preserve the amorphous silicon filling the longitudinal aperture" (p. [0041] and Fig. 3D, pts. 310 and 315).  

Regarding claim 12, Dong discloses, "Wherein a surface of the upper face of the first portion is rendered free… following the step of producing the longitudinal aperture" (p. [0040] and Fig. 3C, pts. 310 and 330).  Dong does not explicitly disclose, "The Bragg grating being formed from a periodic alternation of teeth and troughs."  Debregeas-Sillard discloses, "The Bragg grating being formed from a periodic alternation of teeth and troughs" (Fig. 3, pt. 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dong with the teachings of Debregeas-Sillard for the reasons provided above regarding claim 1.  
The combination of Dong and Debregeas-Sillard does not explicitly disclose, "Said free surface being formed by teeth made of silicon and by the material of low refractive index filling the troughs of the Bragg grating."  Takada discloses, "Said free surface being formed by teeth made of silicon and by the material of low refractive index filling the troughs of the Bragg grating" (p. [0065] and Fig. 4C, pts. 4 and 5, where the material of 4 must be silicon when implemented in a waveguide such as in Dong in which the waveguide material is silicon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Dong and Debregeas-Sillard with the teachings of Takada for the reasons provided above regarding claim 1.  

Regarding claim 13, Dong does not explicitly disclose, "The Bragg grating being formed from a periodic alternation of teeth and troughs."  Debregeas-Sillard discloses, "The Bragg grating being formed from a periodic alternation of teeth and troughs" (Fig. 3, pt. 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dong with the teachings of Debregeas-Sillard for the reasons provided above regarding claim 1.  
The combination of Dong, Debregeas-Sillard, Takada, and Ben Bakir does not explicitly disclose, "Wherein a thin continuous layer of the layer made of silicon oxide covers the teeth made of silicon and fills the troughs of the Bragg grating following the step of producing the longitudinal aperture."  The examiner takes Official Notice of the fact that it was known in the art to form a Bragg grating such that the grating elements are connected to one another by a layer of material adjacent to the corrugated region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a thin layer connecting the low refractive index regions, since such an arrangement a known alternate arrangement suitable for providing complimentary material within a Bragg grating.

Regarding claim 14, Dong discloses, "Wherein producing the second portion of the integrated waveguide comprises dishing an upper surface of the second portion" (p. [0041], where performing CMP on amorphous silicon will inherently dish the processed surface).  

Regarding claim 15, Dong discloses, "Wherein the step of producing the second portion of the integrated waveguide is performed using a damascene process" (p. [0041] and Fig. 3D, pt. 315).  "Producing a layer forming a mask and covering the first portion and the Bragg grating" (p. [0039] and Fig. 3B, pts. 310 and 335, where layer 335 covers waveguide 310 and everything within that layer).  "Producing a longitudinal aperture perpendicular to the Bragg grating" (p. [0040] and Fig. 3C, pts. 310, 330, and 335).  "Depositing amorphous silicon filling the longitudinal aperture" (p. [0041] and Fig. 3D, pts. 310 and 315).  "Carrying out chemical-mechanical planarization to expose the mask and create a dished upper surface in the amorphous silicon" (p. [0041], where performing CMP on amorphous silicon will inherently dish the processed surface).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828